Citation Nr: 1705214	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel 






INTRODUCTION

The Veteran served on active duty from November 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The September 2007 rating decision addressed the issue of service connection for hypertension as secondary to posttraumatic stress disorder.  

In May 2013, the Board granted the Veteran's application to reopen the claim of entitlement to service connection for hypertension, and remanded the issue for further evidentiary development.  

In a September 2013 rating decision, the RO denied entitlement to service connection for hypertension on a direct basis, and as secondary to service-connected ischemic heart disease, indicating that the appeal regarding hypertension continued on a direct and secondary basis.

In September 2015, the Board acknowledged the Veteran's request for a videoconference hearing on a November 2014 VA Form 9, and remanded the matter to afford the Veteran the requested hearing.  However, given the Veteran's communication expressing his intent to withdraw the appeal, the Board finds that additional development in this regard is not warranted.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a December 2016 written correspondence, the Veteran withdrew from appeal the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In December 2016, the Veteran submitted a signed form letter indicating that, following a recent rating decision granting one or more issues on appeal, the Veteran was satisfied with all issues on appeal and he wished to withdraw all remaining issues associated with the appeal.  This letter thus indicates the Veteran's intent to withdraw the matter of entitlement to service connection for hypertension.  This letter, entitled "Appeals Satisfaction Notice," is clear and unambiguous.

Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal as to the matter of entitlement to service connection for hypertension, to include as secondary to service-connected disability, is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


